DETAILED ACTION

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over MICKENS et al (US PGPUB # 20150220439) in view of Won et al (NPL titled “Barrier-Enabled I/O stack for flash storage”) further in view of GADRE (US PGPUB # 20120198214).	With respect to independent claims 1, 16, 20 MICKENS discloses:    A method of programming data to a storage device including a nonvolatile memory device, the method comprising: 
receiving a first barrier command, a second barrier command, and a third barrier command from a host [write requests with barrier flags are received in an epoch-based I/O scheduling – Won section 3.4 on page 6-7 in view of section 3.3 Order-Preserving Dispatch on page 5-6]; 
receiving first data corresponding to the first barrier command, second data corresponding to the second barrier command, and third data corresponding to the third barrier command from the host [write commands issue from host – Won fig 2, 6; “Implementing a barrier as a separate command occupies one entry in the command queue and costs the host the latency of dispatching a command. To avoid this overhead, we define a barrier as a command flag. We designate one unused bit in the SCSI command for a barrier” – Won page 5 section 3.2 2nd paragraph]; 
barrier command merge functionality disclosed as “memory barrier operation coalescing” – GADRE abstract] and programming the first and second data to the nonvolatile memory device sequentially based on an order of the first and second barrier commands [fdatasync() creates three write requests: w1;w2, and w4. The barrier-enabled filesystem, which will be detailed shortly, marks the write requests as ordering preserving ones. The last request, w4, is designated as a barrier write and an epoch, {w1;w2;w4}, is established. – Won fig 6 in view of page 7 left col 1st paragraph; “Since the scheduler blocks the queue after it inserts the barrier write, all orderpreserving requests in the queue belong to the same epoch. The requests in the queue can be freely re-ordered and merged with each other … The merged request will be order-preserving if one of the components is order-preserving request” – Won page 6 , 2nd paragraph of section 3.4 in view of GADRE abstract;  The IO scheduler reorders and coalesces the IO requests subject to the scheduling principle – Won page 3 left col, 4th paragraph from bottom;  merge/coalesce commands – Won fig 5 in view of GADRE abstract] [Also, note that the previous discussion assumes a one-to-one relationship between logical writes and device writes, to simplify the explanation. In practice, a given logical write may be broken into multiple corresponding device writes, e.g., by the asynchronous flushing driver 120. Likewise, a given logical read may be broken into multiple corresponding device reads, e.g. by the asynchronous flushing driver 120, which then merges them into a single item of read data that is returned to the client code 110 - MICKENS 0055 in view of GADRE abstract]; 
verifying program completion of both the first and second data [barrier commands used in conjunction with dual mode journaling to verify verifies program completion after a first subset of write operations – Won page 7-8 section 4.1-4.2] [writes w1 and w0 are sent to physical storage by corresponding device write commands, and then removed from the write buffer 404 when the physical storage devices acknowledge that they have been persisted - MICKENS 0044]; 
mapping in the first and second data when program of the first and second data is completed, or mapping out both the first and second data when program of at least one of the first and second data is not completed [In Flash storage, persist order is governed not by the order in which the data blocks are made durable but by the order in which the associated mapping table entries are updated - Won page 3 section 2.1, bottom of left col] [“At block 610, periodic checkpoints are performed. For example, checkpoint information such as the current epoch number, a mapping of virtual blocks to physical blocks in the persistent log, indicators of which physical blocks are currently valid (i.e., mapped to virtual blocks), and other checkpoint information can be committed to the physical storage resources. In some cases, the checkpoint operation involves synchronous writes to the physical storage devices, e.g., the asynchronous flushing driver 120 blocks while waiting for the checkpoint information to be written. Note that this may not involve blocking the client code 110, but rather the asynchronous flushing driver 120 can determine a suitable time to perform the synchronous checkpoint write operations” - MICKENS 0063;  		“The write buffer 740 can store write data for various writes, and writes for a given flush epoch can be removed from the write buffer 740 when all writes for the flush epoch have been confirmed as committed to the persistent log 730. The block map 750 can be used to map where particular virtual blocks are stored in the persistent log. The allocation map 760 can be used to track whether the data in a given physical block of the persistent log 730 is "valid" (currently serving as backing storage for a given virtual block) or "invalid" (not currently serving as backing storage for any physical block)” – MICKENS 0066; 		“When a given epoch is retired, the asynchronous flushing driver 120 can remove the writes from that epoch from the write buffer 740 and update the block map 750 and the allocation map 760. In this example, the block map 750 is updated to show that virtual block Y is stored at physical block 0, and the allocation map 760 is updated to show that physical block 0 contains valid data. Note that waiting to update block map 750 and allocation map 760 until a given epoch is retired can be useful for recovering to a consistent prefix, since the block map 750 and allocation map 760 may be persisted during checkpoint operations” - MICKENS 0076]; and 
programming the third data to the nonvolatile memory device after the mapping in or the mapping out [After both w1 and w0 are reported by the physical storage devices as being persisted, all of the writes from epoch f0 have been persisted. At this time, epoch f0 is retired, and epoch to issue 412 is incremented to f1. Now, the asynchronous flushing driver 120 again iterates through the write buffer 404 and identifies writes tagged with the current value of epoch to issue 412, i.e., f1. Since writes w2, w3, and w4 are tagged with f1, the asynchronous flushing driver 120 generates device write commands to issue these writes to storage. Note, however, that w5 is tagged with f2, and thus no corresponding device write commands are generated at this time for w5. In other words, only writes from epoch f1 are sent to physical storage at this time - MICKENS 0045].
	MICKENS does not explicitly disclose the use of barrier commands for helping to enforce a write order.
Nevertheless, in the same field of endeavor Won teaches Barrier-Enabled I/O stack for flash storage (Won title, abstract) wherein write requests with barrier flags are received in an epoch-based I/O scheduling system – Won section 3.4 on page 6-7 in view of section 3.3 Order-Preserving Dispatch on page 5-6. Furthermore, Won teaches: “Implementing a barrier as a separate command occupies one entry in the command queue and costs the host the latency of dispatching a command. To avoid this overhead, we define a barrier as a command flag. We designate one unused bit in the SCSI command for a barrier” – Won page 5 section 3.2 2nd paragraph.   Therefore, MICKENS/Won teaches all limitations of the instant claim(s).
Won page 1 section 1).
	MICKENS/Won does not explicitly disclose a merge of barrier commands.
Nevertheless, in the same field of endeavor GADRE teaches N-way memory barrier operation coalescing (merge) - GADRE abstract.   Therefore, MICKENS/Won/GADRE teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention use of barrier command merge in the invention of MICKENS/Won as taught by GADRE because it would be advantageous for improving the instruction processing throughput of a parallel processing architecture when threads are cooperating and interacting (GADRE 0006).
	With respect to dependent claim 2, MICKENS/Won/GADRE discloses wherein each of the first to third barrier commands includes a program command [write commands are analogous to program commands, or in other words they are interchangeable terms for the same function - Won page 1 section 1 in view of Won page 6 , 2nd paragraph of section 3.4].
	With respect to dependent claim 3, MICKENS/Won/GADRE discloses wherein each of the first to third barrier commands is marked as flag information in a spare area of the nonvolatile memory device [Won page 5 section 3.2].
	With respect to dependent claim 4, MICKENS/Won/GADRE discloses wherein the flag information comprises an epoch number, and the merged first and second barrier commands have a same epoch number [Won page 4-5 section 3.1-3.2].
	With respect to dependent claim 5, MICKENS/Won/GADRE discloses wherein a commit record bit is additionally written in an epoch number of the second barrier command [Won page 3-4 section 2.3; page 7 section 4.2].
	With respect to dependent claim 6, MICKENS/Won/GADRE discloses wherein whether the program of both the first and second data is completed is determined with reference to a commit record bit [Won page 7-8 section 4.2].
	With respect to dependent claim 7, MICKENS/Won/GADRE discloses wherein the first data are sequentially provided from the host after the first barrier command is received [sequential disk access - Won page 9 section 4.6 in view of fig 6 & 8].
dependent claim 8, MICKENS/Won/GADRE discloses wherein the second data following the second barrier command are provided from the host after the second barrier command is received [sequential disk access - Won page 9 section 4.6 in view of fig 6 & 8].
	With respect to dependent claim 9, MICKENS/Won/GADRE discloses wherein the third data are programmed after whether the program of both the first and second data is completed is determined [After both w1 and w0 are reported by the physical storage devices as being persisted, all of the writes from epoch f0 have been persisted. At this time, epoch f0 is retired, and epoch to issue 412 is incremented to f1. Now, the asynchronous flushing driver 120 again iterates through the write buffer 404 and identifies writes tagged with the current value of epoch to issue 412, i.e., f1. Since writes w2, w3, and w4 are tagged with f1, the asynchronous flushing driver 120 generates device write commands to issue these writes to storage. Note, however, that w5 is tagged with f2, and thus no corresponding device write commands are generated at this time for w5. In other words, only writes from epoch f1 are sent to physical storage at this time - MICKENS 0045].
	With respect to dependent claim 10, MICKENS/Won/GADRE discloses wherein the first and second data are programmed to a first block of the nonvolatile memory device, and the third data are programmed to a second block of the nonvolatile memory device [MICKENS fig 2].
	With respect to dependent claim 11, MICKENS/Won/GADRE discloses wherein the mapping in comprises classifying the first and second data as valid data [The block map 750 can be used to map where particular virtual blocks are stored in the persistent log. The allocation map 760 can be used to track whether the data in a given physical block of the persistent log 730 is "valid" (currently serving as backing storage for a given virtual block) or "invalid" (not currently serving as backing storage for any physical block) - MICKENS 0066].
	With respect to dependent claim 12, MICKENS/Won/GADRE discloses wherein the mapping out comprises classifying the first and second data as invalid data [The block map 750 can be used to map where particular virtual blocks are stored in the persistent log. The allocation map 760 can be used to track whether the data in a given physical block of the persistent log 730 is "valid" (currently serving as backing storage for a given virtual block) or "invalid" (not currently serving as backing storage for any physical block) - MICKENS 0066].
	With respect to dependent claim 14, MICKENS/Won/GADRE discloses wherein an amount of the first and second data is identical to or smaller than a program unit of the nonvolatile memory device [applications tend to issue relatively smaller I/O's, e.g., on the order of a few kilobytes and often to random physical storage locations - MICKENS 0002; see also 0025, 0061-0062, 0069].
	With respect to dependent claim 15, MICKENS/Won/GADRE discloses programming, by the storage device, the first and second data to the nonvolatile memory device together with fourth data when applications tend to issue relatively smaller I/O's, e.g., on the order of a few kilobytes and often to random physical storage locations - MICKENS 0002; see also 0025, 0061-0062, 0069]. 
With respect to dependent claim 17, MICKENS/Won/GADRE discloses wherein a sum of sizes of the first to third data is identical to or smaller than a program unit of the nonvolatile memory device [applications tend to issue relatively smaller I/O's, e.g., on the order of a few kilobytes and often to random physical storage locations - MICKENS 0002; see also 0025, 0061-0062, 0069].
With respect to dependent claim 18, MICKENS/Won/GADRE discloses wherein whether the first to third data are programmed is determined with reference to a commit record bit [Won page 7-8 section 4.2].
With respect to dependent claim 20, MICKENS/Won/GADRE discloses wherein the host is configured, when providing the first, second and third barrier commands to the storage device, to not flush the first, second and third data respectively corresponding to the first, second and third barrier commands [flush may be asynchronous and avoided until it doesn’t negatively affect performance, disclosed as “Barrier-enabled IO stack can control the storage order without Transfer-and-Flush overhead” – Won abstract].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MICKENS/Won/GADRE in view of Kim US PGPUB # 20130166825
	With respect to dependent claim 13, MICKENS/Won/GADRE does not explicitly disclose garbage collection of invalid data in flash storage systems, although this feature is ubiquitous and well known in flash memory systems and integral to their operation. Nevertheless, in the same field of endeavor, Kim teaches a multi-plane flash storage system wherein invalid data may be garbage collected, disclosed as “[0124] Moreover, the increase of the performance of the memory system 20 can be promoted during garbage collection as well as a program operation performed at the random write request of the host 10. The garbage collection is a process of managing invalid pages and valid pages in order to optimize the use of the non-volatile memory device 200. The garbage collection process will be described in detail with reference to FIG. 14 later.” Therefore the combination of MICKENS/Won/GADRE/Kim discloses performing garbage collection on the first and second data classified as the invalid data [The garbage collection is a process of managing invalid pages and valid pages in order to optimize the use of the non-volatile memory device 200. The garbage collection process will be described in detail with reference to FIG. 14 – Kim (IDS) 0124].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to garbage collect invalid data in the invention of MICKENS/Won/GADRE as taught by Kim because it would be advantageous in terms of in order .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neelakanta US patent # 9990146 teaches: A data sequencing engine configured to receive first data and an identification of a first data container associated with the first data and to allocate the first data to a first data stream of multiple data streams based on the identification. The apparatus further includes at least one memory configured to store the first data container. The data sequencing engine is further configured to cause the at least one memory to send data in the first data stream to a flash memory in response to detecting a data size of the first data stream satisfies a threshold
Riocreux US PGPUB # 20110087819 teaches:  [0032] The transmission of barrier transaction requests and their duplication and the processing of their subsequent responses is not without overhead, and thus, if there are neighbouring barrier transaction requests it is advantageous if they are merged to form a single barrier transaction request which can control the ordering of the surrounding transaction requests as required. In this way only the one merged request need be responded to, duplicated etc.
.
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marwan Ayash/              
Examiner, Art Unit 33      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133